        Case 5:18-cv-01983-LCB Document 155 Filed 03/26/21 Page 1 of 4                            FILED
                                                                                         2021 Mar-26 PM 02:38
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT, LLC,                     §
                                              §
       Plaintiff,                             §
                                              § CIVIL ACTION CASE NUMBER:
vs.                                           §
                                              §      5:18-cv-01983-LCB
TENNESSEE VALLEY AUTHORITY,                   §
                                              §
       Defendant.                             §

           PLAINTIFF’S OPPOSITION TO MOTION TO DISQUALIFY

       Nuclear Development, LLC (“ND”) opposes Tennessee Valley Authority’s

(“TVA”) motion to disqualify Larry Blust (Doc. 154) as follows:

       TVA moves to disqualify Larry Blust, ND’s General Counsel, on the grounds that

he is violating Rule 3.7 of the Alabama Rules of Professional Conduct. Rule 3.7 provides

that “[a] lawyer shall not act as an advocate at a trial in which the lawyer is likely to be a

necessary witness…” Ala. R. Pro. Conduct 3.7(a) (emphasis added). Because Blust will

not act as an advocate at trial, Rule 3.7 does not even apply. Blust will not question any

witnesses at trial nor will he present any arguments to the Court. The language of Rule 3.7

simply does not require a lawyer to withdraw as counsel of record as TVA requests.

       Even if Rule 3.7 were applicable, it does not warrant the Court disqualifying Blust

as counsel for ND in this case. “[T]he only justification for the attorney testimony rule that

might be viewed as affecting the rights of the opposing party is that derived from the fear

that the jury will either accord such testimony undue weight, or will be unable to distinguish

between the attorney's testimony, offered under oath, and his legal argument, offered in
        Case 5:18-cv-01983-LCB Document 155 Filed 03/26/21 Page 2 of 4




rhetorical support of his client's case…this justification is inapplicable where, as here, the

testimony is made to a judge, not a jury.” Crowe v. Smith, 151 F.3d 217, 233–34 (5th Cir.

1998); see also Duncan v. Poythress, 777 F.2d 1508, 1515 (11th Cir. 1985)(advocate-

witness rule is not applicable when “a judge was the trier of fact, thus, there was no danger

that the trier of fact could not distinguish between testimony and advocacy… [and the

attorney] was not put in the ‘unseemly and ineffective position of arguing her own

credibility’ because she did not act as an advocate during the course of the trial, rather,

such duties were performed by other lawyers”). This case is a bench trial and the

undersigned, not Blust, will act as trial counsel. “Thus, there is no danger that the trier of

fact cannot distinguish between [Blust's] testimony and advocacy. Furthermore, [Blust]

will not act as [an] advocate[ ] during the course of the trial,” meaning Rule 3.7 does not

require disqualification. Matter of Historic Macon Station Ltd. P'ship, 126 B.R. 816, 820

(Bankr. M.D. Ga. 1991).

       The authority cited by TVA actually supports denial of its motion to disqualify. The

Hastie decision involved a criminal jury trial and, even there, the Court determined that

full disqualification was not warranted and the lawyer was only prohibited from as acting

as an advocate at trial or in any way holding himself out as counsel in the presence of the

jury. United States v. Hastie, No. CR 14-00291-CG-N, 2015 WL 13310083, at *6 (S.D.

Ala. Mar. 30, 2015). Furthermore, the Bar Advisory opinion cited by TVA demonstrates

that disqualification is not warranted. The opinion noted that “[t]he third exception

[3.7(a)(3)] to the lawyer witness rule is the most important because it permits an equitable

balancing of the interests of the parties.” Ala. Bar Advisory Op. 1991-19 (April 17, 1991).


                                              2
        Case 5:18-cv-01983-LCB Document 155 Filed 03/26/21 Page 3 of 4




TVA makes no argument that Blust’s continued representation of ND would prejudice

TVA. In contrast, ND would be prejudiced if Blust is disqualified at this juncture. He has

been General Counsel for ND since its inception, and he has represented Franklin Haney,

the principal of ND, for thirty-eight (38) years. Moreover, Blust has extensive personal

knowledge of the parties and the facts of the case.

       TVA’s motion should be denied.

                                          Respectfully submitted,



                                          /s/ Caine O’Rear III
                                          CAINE O’REAR III (OREAC6985)
                                          HAND ARENDALL HARRISON SALE LLC
                                          P. O. Box 123
                                          Mobile, AL 36601
                                          (251) 432-5511
                                          corear@handfirm.com


                                          E. SHANE BLACK (BLACE7644)
                                          HAND ARENDALL HARRISON SALE LLC
                                          102 S. Jefferson Street
                                          Athens, AL 35611
                                          (256) 232-0202
                                          sblack@handfirm.com


                                          LARRY D. BLUST (pro hac vice)
                                          HUGHES SOCOL PIERS RESNICK DYM, LTD.
                                          70 W. Madison St., Suite 4000
                                          Chicago, IL 60602
                                          (312) 604-2672
                                          lblust@hsplegal.com

                                          ATTORNEYS FOR PLAINTIFF




                                             3
        Case 5:18-cv-01983-LCB Document 155 Filed 03/26/21 Page 4 of 4




                             CERTIFICATE OF SERVICE

        I do hereby certify that, on March 26, 2021, I filed the foregoing pleading with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to
the following:

        Matthew H. Lembke, Esq.                       David D. Ayliffe, Esq.
        BRADLEY       ARANT     BOULT                 OFFICE OF THE GENERAL COUNSEL
        CUMMINGS LLP                                  Tennessee Valley Authority
        1819 Fifth Avenue North                       400 West Summit Hill Drive, WT6
        Birmingham, Alabama 35203                     Knoxville, Tennessee 37902
        mlembke@bradley.com                           ddayliffe@tva.gov



                                          /s/ Caine O’Rear III




                                             4
